— Appeal by the defendant from two amended judgments of the Supreme Court, Kings County (Feldman, J.), both rendered April 15, 1982, each convicting him of robbery in the first degree, upon his pleas of guilty, and imposing sentences. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion pursuant to indictment No. 3794/80 which was to suppress identification testimony.
Judgments affirmed.
On appeal the defendant claims that the branch of his pretrial motion which was to suppress certain identification testimony was improperly denied. Contrary to the defendant’s contention, we find that the record fully supports the hearing court’s conclusion that the complaining witness had ample opportunity in which to view the defendant during the perpetration of the crime, thus providing an independent basis for the complainant’s prospective in-court identification testimony (see, People v Ballott, 20 NY2d 600; People v Griffin, 106 AD2d 402; People v Anderson, 107 AD2d 751). We further note that the complainant testified as to an earlier encounter with the defendant, one or two months prior to the incident underlying indictment No. 3794/80, for a period of 30 to 45 minutes.
There is no reason to disturb the defendant’s conviction pursuant to indictment No. 192/81. Mollen, P. J., Rubin, Fiber and Kooper, JJ., concur.